The Revised Statutes give an attachment to be issued by a justice of the peace, whenever it shall satisfactorily appear to the justice that a debtor has departed or is about to depart from the county, where he had resided, with intent to defraud his creditors, or to avoid the service of any civil process, or that such debtor keeps himself concealed with like intent. (2 R.S., 230, § 26.)
By section 28 it was required that the application should be in writing, and should be accompanied by the affidavit of the creditor or his agent, in which should be specified the "sum claimed," and "the ground upon which the application was founded." It was further required that the facts and circumstances to establish such grounds should also be verified by the affidavits of two disinterested witnesses. This provision was modified by section 35 of chapter 300 of the Laws of 1831, by which it was enacted that, before an attachment should issue, the plaintiff should, by his own affidavit, or that of some other *Page 374 
person or persons, prove to the satisfaction of the justice the facts and circumstances to entitle him to the same, and that the requirement of any other or different proof by the preceding statute should be repealed. The relaxation introduced by this amendment was, that the two disinterested witnesses were dispensed with, and the plaintiff or applicant could, by his own affidavit, make the requisite proof. The same facts and circumstances were still to be proved. The settled construction of the requirements of the statute is, that when the decision of the justice is directly under review, it must appear that the proof adduced was such as judicially to satisfy him of the requisite facts, and that the justice has no right to be satisfied unless upon legal proof of facts and circumstances. (Smith v. Luce, 14 Wend., 237.)
That a strict compliance with the statute is essential to the protection of the rights of persons proceeded against by attachment is obvious, from the fact that the proceeding before the justice is ex parte, and of course there is no opportunity for cross-examination, nor for the introduction of witnesses to overthrow the case of the applicant. He can make proof himself by his own affidavit, and he has the right to the compulsory attendance and examination of any other person. Courts, therefore, are only acting in the spirit of the statute when they require, upon the direct review of such a proceeding, satisfactory proof and not mere surmise nor ground of suspicion of acts on the part of the debtor, subjecting him to this summary and peremptory process. It is their duty to see to it that there is satisfactory proof to support the proceeding.
When the question has arisen collaterally a laxer rule has been held, the jurisdiction of the justice being sustained when there was proof tending to establish the requisite facts, though unsatisfactory in its weight. (Van Alstyne v. Erwine,11 N Y, 331; Skinnion v. Kelley, 18 N.Y., 355.) Taking all the allegations in both the affidavits as applicable to each case, they do not, in my opinion, amount to a statement of such facts and circumstances, or sustain, by satisfactory *Page 375 
proof, the decision of the justice. One swears that another has departed the State with intent to defraud creditors. This is not proof satisfactory unless the ground be disclosed by which the witness assumes to speak of the party's intent to defraud. If he told him so, that should be stated, and the grounds of his inference, whatever they may be, should be brought to the light to enable the justice to judge of the intent. A man is sometimes allowed to prove his own intent, that being within his own breast, but to make proof of another's intent by direct testimony that he entertained it is going beyond the limit of human knowledge. The only other facts stated are that the debtor purchased a small bill of goods from each of the plaintiffs, on a fixed and short credit; that when he purchased he said he was in the habit of purchasing for cash, and that his stock in business was paid for; that he went away in June, before the credits expired, and had not paid the bills nor returned up to the fourth of August. That, at the time of this purchase, the debtor purchased other merchandise of different persons on credit, and on the like representations; that the stock in his store was running down and disappearing, and was purchased, as the deponent learned, from other creditors, by the debtor on credit, and was not paid for; that Spencer's agent refused to sell or turn out any of the goods to pay the demands of Schoonmaker  Co., and that Spencer was largely indebted to different persons to more than the value of his property in the county. This omitting the epithet false, by which Spencer's alleged representation was characterized, and omitting the statement that the applicants verily believed him absent with a fraudulent intent is the whole so-called proof. There is no pretence of any endeavor to ascertain where Spencer was, or any alleged reason for his absence. There was his clerk or agent who could have been examined, and might probably have given a satisfactory explanation. The purchases from different persons, on representations of some sort, are left to rest on hearsay, as well as what representations he in fact made to such persons, if any. The creditors, from whom the affiants learned *Page 376 
facts deposed to, are not called. His large indebtedness beyond the value of his property in the county, is obviously hearsay and unsupported by any definite statements. Take the statement that his stock was running down and disappearing, it is entirely consistent with daily sales and realization in money by the clerk for his employer. That his clerk would not turn out goods in payment may have been from lack of authority and absence of instructions from the debtor. The whole together, hearsay and all, amounts to no more than a case of suspicion. It might possibly suffice, on a collateral inquiry, to make out jurisdiction and save an officer from liability as a trespasser, but on a direct review it ought to be pronounced unsatisfactory as proof of facts and circumstances to sustain the process.
The judgment of the Supreme Court ought to be affirmed.
All concur with REYNOLDS, C., for reversal, except JOHNSON, C., dissenting.
Judgment of General Term and of County Court reversed and judgment of justice affirmed. *Page 377